DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,663,498. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application
US Patent no. 10,663,498
Claim 1:  A system for providing a status of a remote device, the system comprising: a set of configurable power connectors configured to removably electrically couple to devices and provide power to the devices; a set of sensors coupled to the set of configurable power connectors, the set of sensors configured to sample an energy consumption characteristic of the devices electrically coupled to the set of configurable power connectors; and a microcontroller to: perform one or more self-diagnostic tests to detect problems with components of the set of configurable power connectors and components of the set of sensors, wherein when a problem is detected in an affected component, the set of configurable power connectors to: disable the affected component, and bypass the affected component such that unaffected components can continue to be used.
A system for providing a status of a remote device, the system comprising: a set of configurable power connectors configured to removably electrically couple to devices and provide power to the devices, the configurable power connectors electronically switchable to on , the set of configurable power connectors configured to perform one or more self-diagnostic tests to detect problems with components of the set of configurable power connectors themselves, wherein the components that are tested include a relay, wherein when a problem is detected in an affected component, the set of configurable power connectors to: disable the affected component, and bypass the affected component such that the set of configurable power connectors can continue operation; a set of sensors coupled to the set of configurable power connectors, the set of sensors configured to sample an energy consumption characteristic of the devices electrically coupled to the set of configurable power connectors and configured to transmit sampled energy consumption characteristic data; and a processing unit configured to: receive first sampled energy consumption characteristic data from the set of sensors; determine a first device energy consumption profile of a first device coupled to a first power connector sampled by a first sensor from the set of sensors; match the 


	Claim 1 of US Patent no. 10,663,498 discloses all limitations of claim 1 of the current application.  Claims 1-10 of US Patent no. 10,663,498 disclose all limitations of dependent claims 2-8 of the current application.  Claims 9-20 of the current application 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-10, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brumfield et al., US Patent Application Publication no. 2010/0174419 [Brumfield], in view of Tackaberry, US Patent no. 9,013,2831.
Regarding claims 1, 6, 9, 14 and 17, Brumfield discloses system for providing a status of a remote device, the system comprising: 
a set of configurable power connectors configured to removably electrically couple to devices and provide power to the devices [monitoring agents placed at each outlet monitor power characteristics of connected devices and may also be configured to be enabled or disabled, paragraphs 0019, 0029 and 0030]; and
a set of sensors coupled to the set of configurable power connectors, the set of sensors configured to sample an energy consumption characteristic of the devices electrically coupled to the set of configurable power connectors [monitoring agents at 
Brumfield does not disclose that the configurable power connectors include functionality to perform one or more self-diagnostic tests to detect problems with components of the set of configurable power connectors and components of the set of sensors, wherein when a problem is detected in an affected component, disable the affected component, and bypass the affected component such that unaffected components can continue to be used.  Like Brumfield, Tackaberry discloses a set of configurable power connectors.  Tackaberry recognizes that it would be advantageous to enable the configurable power connectors to continue providing power to attached devices in the event of a component failure occurring in the configurable power connectors.  Specifically, Tackaberry discloses a power failsafe circuit that detects a failure of one or more components of a configurable power connector and bypasses the component to allow for power to be provided to an attached device [column 13, lines 19-47].  Since it was known in the art before the effective filing date of the claimed invention to perform self-diagnosis at configurable power connectors to detect and bypass failed components, it would have been obvious to one of ordinary skill in the art to include the self-diagnosis and bypassing functionality in order to allow attached devices to remain powered in the event of a component failure in the set configurable power connectors in Brumfield.
Regarding claims 2, 10 and 18, Brumfield further discloses a processor unit to: receive a first sampled energy consumption characteristic data from the set of sensors [energy usage data is collected, paragraph 0025]; determine a first device energy 
Regarding claims 8 and 16, Brumfield further discloses a transmitter to send the energy consumption characteristic to a remote processing unit [monitoring agents at the outlets sense power characteristics of appliances connected to the outlets and communicates that information to a power management system, paragraphs 0019 and 0025].  Brumfield and Tackaberry do not disclose that the transmitter communicates self-diagnosis results to the remote processing unit.  Examiner takes official notice that networked devices before the effective filing date of the claimed invention conventionally transmitted their operation heath statuses to other devices in the network.  Accordingly, it would have been obvious to one of ordinary skill in the art to transmit the self-diagnosis results from the configurable power connectors to the remote processing unit in Brumfield and Tackaberry.

s 3-5, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brumfield et al., US Patent Application Publication no. 2010/0174419 [Brumfield] and Tackaberry, US Patent no. 9,013,283, in view of Miller, US Patent Application Publication no. 2017/0070090 [Miller].
Regarding claims 3, 4, 11, 12 and 19, Brumfield further discloses a transmitter to send the energy consumption characteristic to a remote processing unit [monitoring agents at the outlets sense power characteristics of appliances connected to the outlets and communicates that information to a power management system, paragraphs 0019 and 0025].  Brumfield and Tackaberry do not disclose that the self-diagnosis checks for problems with the transmitter, such as a network status or link status problems.  Like Brumfield and Tackaberry, Miller discloses a configurable power connector that includes functionality for detecting problems with components and bypassing the components with problems.  Miller further discloses detecting a loss of wireless connection and bypassing the wireless communication components such that power output to an attached device continues to be provided during a loss of wireless connection.  Since it was known in the art before the effective filing date of the claimed invention to detect problems with wireless transmitters and bypass the wireless transmitters with problems, it would have been obvious to one of ordinary skill in the art to apply the Miller teachings to the Brumfield and Tackaberry power connectors in order to allow attached devices to remain powered in the event of a wireless transmitter component failure in the set configurable power connectors.
Regarding claims 5 and 13, Brumfield, as described above, discloses a transmitter to send the energy consumption characteristic to a remote processing unit.  .

Allowable Subject Matter
Claims 7, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon resolution of the non-statutory double patenting rejections.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose a configurable power connector including a set of sensors for monitoring device energy consumption characteristics, in which self-diagnosis is performed to assess a response from one or more relays and an affected relay is disabled and bypassed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        June 19, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Brumfield was cited in the 6/2/20 IDS.